Citation Nr: 1104996	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The Board issued a decision denying this appeal in June 2009.  
The decision also included a denial of service connection for 
hearing loss, and a grant of service connection for tinnitus.  In 
February 2010, the United States Court of Appeals for Veterans 
Claims (Court) vacated the part of the Board's decision that 
denied service connection for skin cancer.  

The Veteran presented testimony at a Board hearing in April 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a Joint Motion for Remand, the appellant and the Secretary of 
Veterans Affairs pointed out that the Board conceded that the 
Veteran has a current skin disability, a history of cancer, and 
that he is presumed to have been exposed to Agent Orange while in 
Vietnam.  The Joint Motion provides for a VA examination and 
opinion in keeping with McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the etiology of the Veteran's current skin 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Following 
a review of the relevant medical evidence 
in the claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
whether it is at least as likely as not (a 
50 percent or more likelihood) that that 
the Veteran's skin cancer began during, is 
causally linked to, or is aggravated by any 
incident of service, to specifically 
include his presumed exposure to Agent 
Orange.  

The examiner is also requested to provide a 
rationale.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a skin disability.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


